Citation Nr: 1422958	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-14 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a previously denied claim for service connection for posttraumatic stress disorder (PTSD) should be reconsidered.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from November 1967 to June 1969, to include service in the Republic of Vietnam from April 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied the Veteran's request to reopen a claim for service connection for PTSD.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals a May 2014 Informal Hearing Presentation (IHP) submitted by the Veteran's representative.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in an August 2005 rating decision; the Veteran did not express timely disagreement or submit new and material evidence within one year, and the decision became final. 

2.  New evidence associated with the claims file since the August 2005 denial of the claim for service connection for PTSD includes relevant official service department records not previously considered.

3.  Resolving all doubt in his favor, the Veteran has a current diagnosis of PTSD related to his military service.

CONCLUSIONS OF LAW

1.  As evidence received since the RO's unappealed August 2005 denial includes service department records not previously considered, the criteria for reconsideration of the claim for service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  Resolving all reasonable doubt in the Veteran's favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R.            §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  With respect to the Veteran's request to reopen his previously denied service connection claim for PTSD, given the favorable disposition of the actions here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been submitted to reopen this claim and consideration of the claim on its merits.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

A. Reconsideration

The RO denied the Veteran's claim for service connection for PTSD in an August 2005 rating decision and indicated that the Veteran's service medical and treatment records were considered in rendering the decision, which concluded that his response to the PTSD Questionnaire was general in nature and had provided no specific or detailed information which supported or verified an alleged stressor.  Therefore, the RO determined that service connection was denied on the basis that the Veteran had not been in personal danger or exposed to life threatening circumstances or an event in which he experienced or witnessed or was confronted with an event that involved actual threat in death and his response involved intense fear, helplessness and horror.  The Veteran did not express timely disagreement or submit new and material evidence within one year, and the decision became final.  38 U.S.C.A. § 7105. 

The RO received the Veteran's request to reopen the claim for service connection for PTSD in approximately August 2008. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Notwithstanding the provisions of 38 C.F.R. § 3.156(a), any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on the merits, regardless of the requirement that the claimant first present "new and material" evidence.  38 C.F.R. § 3.156(c).  These records do not include records that VA could not have obtained at the time of the original decision because they did not exist.  38 U.S.C.A. § 3.156 (c)(2). 

Since the last final decision on the claim in August 2005, the RO has received copies of the Veteran's service personnel records as well as various private treatment records and VA treatment records dated through August 2010.  These service personnel records include a September 1968 Memorandum awarding the Veteran an Air Medal for meritorious achievement while participating in aerial flight in Vietnam.  The Board notes that these service personnel records existed at the time of the last final decision but were not associated with the claims file. 

The evidence is relevant as it documents and provided additional details about the Veteran's combat service in Vietnam.  Therefore, the criteria for new and material evidence do not apply.  To this extent only, the claim for service connection for PTSD must be reconsidered on its merits.

B.  Service Connection

The Veteran contends that he currently has PTSD as the result of his combat service in Vietnam.  Service personnel records confirm that he was stationed in the Republic of Vietnam from April 1968 to June 1969 and that his military occupational specialties included combat engineer and door gunner.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d). 

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010).   

Once the claimed stressor has been verified, the veteran's personal exposure to the event may be implied by the evidence of record.  A veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997). 

As previously indicated, the Veteran's service personnel records establish that he participated in combat in Vietnam.  Service personnel records confirm that his military occupational specialties included combat engineer and door gunner and that he had been awarded the Air Medal for meritorious achievement while participating in aerial flight in Vietnam.

The Board further finds that the Veteran has a current diagnosis of a PTSD based on such military experiences.  Specifically, a January 2010 notation from the Veteran's treating psychiatrist indicated that the Veteran had an Axis I diagnosis of PTSD that was the result of his memories of Vietnam.  This psychiatrist had previously found that the Veteran's memories of combat were a psychosocial or environmental problem that impacted his diagnosed PTSD.  In March 2009, a VA psychologist generally suggested that the Veteran's PTSD was the result of his Vietnam service.
Therefore, given the facts of this case, and resolving all doubt in the Veteran's favor, the Board concludes that the criteria for service connection for PTSD are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  










ORDER

As additional relevant service records have been received, the claim for service connection for PTSD must be reconsidered on the merits.

Service connection for PTSD is granted.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


